Simmons, G. J.
1. The plaintiff in a justice’s court has the right to amend his account or statement of his cause of action attached to the summons by setting forth the same more specifically and fully, and there was no error in overruling the demurrer to the summons thus amended.
2, On the trial of a suit against a railway company for damages for killing live stock, where there is some evidence authorizing the jury to- find that the agents of the company were not in the exercise of due care and diligence to avoid the injury, this court will not reverse the judgment of the court below, overruling the petition for certiorari, on the ground that the verdict was contrary to the evidence.

Judgment affirmed.


All the Justices concurring.